Citation Nr: 0634181	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  97-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for post-
operative residuals of left knee synovitis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974.  He had subsequent periods of active duty for 
training in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded this case in 
April 1999, February 2000, and August 2003.

In June 2004, the Board issued a decision granting 
entitlement to a 20 percent rating, but not more, for the 
service-connected left knee disorder.  The decision also 
denied entitlement to service connection for hepatitis C, 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for residuals of a back injury, denied entitlement 
to an increased disability rating for left knee instability, 
and denied entitlement to extension of a temporary total 
disability rating based on convalescence from a left knee 
surgery beyond April 30, 1997.  The June 2004 action remanded 
claims for service connection for a psychiatric disorder, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

The veteran appealed the Board's June 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Court, in an October 2005 order, granted a Joint 
Motion to Remand and Stay of Proceedings filed by the parties 
to the appeal, and vacated and remanded to the Board only 
that portion of the June 2004 Board decision which denied 
entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of left knee synovitis; the appeal as 
to the remaining issues not in remand status (including that 
of entitlement to an increased rating for left knee 
instability) were dismissed.  The Board remanded the case in 
February 2006 for further action consistent with the Court's 
order.  The case was thereafter returned to the Board.
 
Although the issues of entitlement to service connection for 
a psychiatric disorder and entitlement to a TDIU were 
developed for appellate review, entitlement to both benefits 
sought was granted in a June 2006 rating decision.  See 
generally Grantham v. Brown, 114 F.3d 1156 (1997). 

The instant appeal has been advanced on the Board's docket.  
See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDING OF FACT

The veteran's post-operative residuals of left knee synovitis 
are manifested by flexion limited to no more than 30 degrees 
and extension limited by no more than 5 degrees, with some 
functional limitation due to pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for post-operative residuals of left knee synovitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist the veteran

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in October 2001, December 2002, and March 2006 
correspondences.  The March 2006 correspondence in particular 
provided him with notice as to the effective date assignable 
in the event his claim is successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Following each 
notification identified above, the veteran's claim was 
readjudicated in a supplemental statement of the case.  While 
his representative contends that a claim may not be 
readjudicated in a supplemental statement of the case, the 
Board points out that his position was rejected by the Court 
in Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The Board notes in this regard that the 
August 2003 Board remand requested that the RO obtain the 
veteran's VA vocational rehabilitation folder.  In January 
2004, VA's Vocational Rehabilitation Division informed the RO 
that the veteran was last evaluated for services by the 
Division in 1993, and that a file for the veteran 
consequently was no longer in existence.

The record also reflects that he has attended several 
examinations in connection with this appeal.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the notice required by 38 U.S.C.A. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable adjudication by the Agency of Original 
Jurisdiction on a claim for VA benefits, even if the claim 
and initial unfavorable adjudication occurred prior to the 
effective date of 38 U.S.C.A. § 5103(a).  

Here, the veteran did not receive any 38 U.S.C.A. § 5103(a) 
notice prior to the February 1994 rating decision from which 
this appeal originates.  The Board points out, however, that 
the rating decision, statement of the case, and supplemental 
statements of the case on file collectively informed him of 
the criteria for establishing a higher rating for the 
disorder at issue.  Beginning in October 2001, he was 
provided with 38 U.S.C.A. § 5103(a) notice.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with 38 U.S.C.A. § 5103(a), and 
that the failure to provide the veteran with full 38 U.S.C.A. 
§ 5103(a) notice prior to the February 1994 adjudication did 
not affect the essential fairness of the adjudications.  The 
prior adjudication was not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nor has the 
veteran alleged or shown prejudice from any error in the 
timing or content of the 38 U.S.C.A. § 5103(a) notices.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this claim.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected postoperative residuals of left knee 
synovitis, and the Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Service connection for residuals of a left knee injury with 
retained foreign body was granted in January 1981, and 
evaluated as noncompensably disabling.  In August 1989, the 
evaluation assigned the disorder was increased to 10 percent 
disabling, and the disorder was recharacterized as chronic 
synovitis of the left knee, status post removal of metallic 
foreign body.  In December 2002, the RO assigned a separate 
10 percent evaluation for instability of the left knee.  In 
June 2004, the Board determined that the veteran was entitled 
to a 20 percent evaluation for the postoperative residuals of 
synovitis.  The RO implemented this determination in a June 
2006 rating decision.  The 20 percent evaluation has remained 
in effect since that time.

The Board initially notes that the veteran's appeal with 
respect to the proper evaluation assignable for left knee 
instability was dismissed by the Court in the October 2005 
order, and therefore is no longer before the Board for 
consideration.

The Board also points out that while the veteran argues he is 
entitled to a higher evaluation for the left knee condition 
remaining on appeal solely on account of past knee surgeries, 
the record shows he has already been compensated for the 
resulting periods of convalescence, as well as for the 
exacerbation of symptomatology during these periods, by the 
assignment of temporary total disability ratings.  As 
discussed in the Introduction, his appeal as to entitlement 
to an extension of a temporary total evaluation was dismissed 
by the Court.  In light of the above, the referenced 
exacerbations and associated symptoms will not be used to 
rate the veteran's overall disability picture subsequent to 
his convalescences in 1992 and 1997.

At his January 1994 VA examination, the veteran demonstrated 
left knee flexion to 95 degrees, and extension to 0 degrees.  
Mild effusion was present.  The veteran used a patellar 
sleeve and a cane, but his gait was normal and not antalgic.  
The left knee was in a slight varus position, and there was 
some medial joint line tenderness.  The examiner's impression 
was that of moderate degenerative arthritis of the knee.

A May 1994 VA progress note reflects that the veteran sought 
treatment for left knee pain.

In several statements dated between June 1994 and June 1997, 
Dr. P. Lee, the veteran's private physician, essentially 
indicated that the veteran experienced left knee pain, used a 
brace for that knee, experienced "severe" limitation of 
motion, and was totally disabled.  Dr. Lee noted, however, 
that the veteran had a low back disorder affecting 
functioning as well.  Dr. Lee stated that the veteran was not 
able to work, but could "get about."  The statements do not 
otherwise contain any specific information or supporting 
rationales.  

An October 1994 VA consultation report documents complaints 
of increased knee pain.  No left calf atrophy or knee 
effusion was present to examination, and the veteran had a 
nontender scar with stable ligaments.

A November 1994 entry notes the presence of knee pain and 
limited motion.

Private medical records for December 1994 to July 1997 
document complaints of left knee pain.

An August 1996 VA medical certificate indicates that the 
veteran complained of left knee pain and weakness.  Physical 
examination revealed a nonacute left knee.

A December 1996 VA progress note indicates that while X-ray 
studies did not show significant degenerative joint disease, 
the veteran still complained of left knee pain, along with 
knee "popping" and "looseness."

A February 1997 VA medical record notes a long history of 
pain in the medial aspect of the veteran's left knee, along 
with popping and giving out.  The record notes that he 
underwent a repeat arthroscopy earlier in February 1997 due 
to increasing pain.

At a July 1997 VA examination, the veteran presented with a 
well-healed scar that was slightly widened, but had intact 
sensation.  He demonstrated left knee flexion to 120 degrees, 
and full extension.  The lateral joint line was tender, the 
patellofemoral joint was mildly tender, and there was no 
effusion in the joint.  The veteran reported that he was 
unemployed due to his knee and psychiatric disorders.

A July 2000 VA progress note reflects that the veteran had 
pain in the left leg and walked with a cane.  A January 2001 
VA consultation report reflects that he complained of knee 
pain, but was vague in describing his history and symptoms.

At a February 2001 VA examination, the veteran demonstrated 
left knee flexion to 90 degrees, and extension to 5 degrees.  
There were bony changes consistent with degenerative 
arthritis, and medial lateral joint line tenderness, and the 
veteran was noted to wear a knee brace.  The examiner noted 
difficulty with traversing stairs, and patellofemoral 
crepitus.  The examiner diagnosed severe post traumatic 
degenerative joint arthritis of the left knee.  

At an October 2001 VA examination, the veteran reported left 
knee swelling, and worsened symptoms with activities and 
certain weather.  The veteran was able to flex the knee to 90 
degrees, and extend it to 5 degrees.  There was medial joint 
line tenderness and patellofemoral crepitus.  He had a large 
patellofemoral scar measuring approximately 10 centimeters in 
length.

At a March 2002 VA examination, the veteran reported an 
inability to walk more than 15 yards, although he was 
observed to walk at least 100 yards without stopping.  The 
veteran reported experiencing some occasional giving way of 
the knee, and indicated that kneeling and squatting caused 
pain.  Physical examination showed flexion to 95 degrees with 
guarding, and extension to 0 degrees.  The veteran had good 
quadriceps bulk with some medial and lateral joint line 
tenderness and crepitus.  No effusion was noted.  The 
examiner indicated that the veteran had slightly decreased 
functional range of motion, but explained that he could not 
assess fatigability and/or extra loss of motion in the 
veteran with increased activities.  X-ray studies showed mild 
degenerative changes in the knee.

A June 2002 VA examination report indicates that the veteran 
wore a hinged brace on both of his knees.  The veteran 
indicated that he utilized a wheelchair for long distances, 
but stated that he could walk approximately 10 yards using 
his cane before requiring rest.  Physical examination 
disclosed left knee extension to 0 degrees and flexion to 95 
degrees, with guarding at the terminal flexion and pain that 
prevented additional range of motion.  The examiner indicated 
that the veteran had a decreased functional range of motion 
to 95 degrees that made it difficult for him to squat, kneel 
or rise from a chair without using the upper extremities.  
The examiner indicated that the veteran had moderate to 
significant loss of motion of his knees, and concluded that 
the knee disorder would make it difficult for the veteran to 
work in a field requiring manual labor.

At a December 2003 VA examination, the veteran reported that 
he only ambulated around the house, and could now only walk 
20 feet and stand for about five minutes.  He indicated that 
he used a wheelchair for all his long distance ambulation.  
Physical examination disclosed left knee extension to 0 
degrees and flexion to 90 degrees, with pain evident on 
motion testing.  His quadriceps and hamstring strength 
appeared to be 4/5, but the veteran provided poor effort.  
The examiner indicated that the veteran experienced 
difficulty with all activities and was unable to traverse 
stairs.  The examiner further stated that the veteran was 
unable to work in a field involving manual labor, and that to 
work in other positions, he first would have to stop using 
narcotic medications.

On file are records for the veteran from the Social Security 
Administration (SSA).  Those records show that the veteran 
was considered disabled by that agency on account of a number 
of disorders, including the left knee condition.

The veteran attended a VA examination in March 2006.  He 
complained of continuous knee pain that had led to the 
prescription of a wheelchair, cane, and brace.  He also 
reported knee stiffness and swelling.  He denied any locking 
of the knee.  He indicated that his knee disorder affected 
his employability.  When questioned as to the possibility of 
desk work, the veteran suggested that psychiatric disability 
prevented that type of employment, while his spouse suggested 
that the medications the veteran used prevented desk work.  
Physical examination showed he was able to flex the left knee 
to 30 degrees, and to extend the knee to 5 degrees.  He was 
able to flex the knee further to 50 degrees, but experienced 
pain between 30 and 50 degrees.  The veteran experienced no 
further reduction in motion on repetitive motion testing.

In several statements on file, the veteran contends that a 
variety of disorders, including his left knee disability, 
contribute to his inability to work.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2006).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The postoperative residuals of left knee synovitis are 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5020.

Disability due to synovitis is rated based on limitation of 
motion of the joint affected as degenerative arthritis.  
Where there is X-ray evidence of arthritis and the limitation 
of motion of the joint involved is noncompensable, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion.  The 
knee is a major joint.  38 C.F.R. § 4.45 and Diagnostic Codes 
5003 and 5020.  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the leg.  Diagnostic Code 5260 provides for a 20 percent 
evaluation where flexion is limited to 30 degrees.  Where 
flexion is limited to 15 degrees, a 30 percent evaluation is 
for application.  

Diagnostic Code 5261 contemplates limitation of extension.  
With extension limited to 5 degrees, a noncompensable 
evaluation is warranted.  Extension limited to 10 degrees 
warrants a 10 percent evaluation.  Extension limited to 15 
degrees is assigned a 20 percent evaluation, and extension 
limited to 20 degrees is assigned a 30 percent evaluation.  A 
40 percent evaluation is assigned with extension limited to 
30 degrees, and a 50 percent evaluation may be assigned with 
extension limited to 45 degrees.  

A careful review of the evidence on file shows that the 
veteran's extension ranges from 0 degrees to 5 degrees, and 
that his flexion ranges from 30 to 120 degrees.  Under the 
appropriate diagnostic codes, the limitation in extension 
warrants a noncompensable evaluation, and the limitation of 
flexion warrants a 20 percent evaluation.  The veteran's 
complaints of pain have been considered, but the Board points 
out that the examiners have noted that the veteran's pain 
begins at the extremes of the excursions of motion reported.  
In other words, the examination reports show that the veteran 
is able to flex the knee to 30 degrees and extend it to 5 
degrees before pain begins.  

Although the veteran reports experiencing left knee weakness, 
and demonstrated 4/5 strength at the December 2003 VA 
examination, muscle bulk in the left lower extremity has been 
consistently described as adequate, and no atrophy has been 
identified at any point.  Moreover, his effort at the 
December 2003 examination itself was described as poor.

In addition, while he uses a cane, his gait has been 
consistently described as normal and non-antalgic, and there 
is otherwise no evidence of incoordination.  Although he 
contends that he is unable to walk more than 20 feet before 
resting and requires a wheelchair, he has been observed 
walking well in excess of that distance without apparent 
problems.  The Board also points out that he has several 
other disabilities which impact his ability to ambulate 
freely, including a lower back disorder.

In sum, the limitation in the veteran's extension and flexion 
do not meet the criteria for an evaluation in excess of 20 
percent under either Diagnostic Code 5260 or 5261, and even 
when any functional loss due to pain, weakness or 
incoordination is considered, the limitation in motion does 
not approximate the criteria for a rating in excess of 20 
percent.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Accordingly, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
service-connected post-operative residuals of left knee 
synovitis.

The Board has considered whether assignment of separate 
ratings for limitation of extension and flexion of the left 
knee are warranted.  See VAOPGCPREC 9-2004.  As already 
discussed, while the veteran evidences a compensable level of 
limited flexion in the knee, he has not demonstrated a 
compensable level of limited extension, even when functional 
loss due to pain and other factors is considered.  The Board 
consequently finds that there is no basis on which to assign 
separate ratings for limitation of flexion and extension in 
the knee.

The Board has also considered whether the veteran is entitled 
to a separate disability rating for his post-operative scars.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  The evidence 
shows, however, that the veteran has never reported, or been 
shown to have, painful post-operative scars, and physical 
examination has shown his scars to be well healed.  The Board 
notes that prior to August 30, 2002, a superficial scar that 
was tender and painful upon objective demonstration warranted 
a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Effective August 30, 2002, a 10 
percent disability rating is assigned for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  In 
short, the evidence of record does not demonstrate a painful 
scar associated with the knee disability that would warrant a 
compensable disability rating under either the former or the 
current rating criteria for evaluating disorders of the skin.  
Accordingly, the Board concludes that the preponderance of 
the evidence of record is against assignment of a separate 
compensable rating for the surgical scars.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2006).  The veteran contends that his left knee disorder, in 
combination with other disorders, prevents him from working.  
The June 2002 and December 2003 examiners concluded that the 
veteran's knee disorder essentially precludes employment in 
fields involving manual labor.  As noted previously, the 
veteran is now in receipt of a TDIU based in part on his left 
knee disorder.

Notably, however, neither the June 2002 nor the December 2003 
examiner suggested that the knee disorder affected employment 
in fields other than those involving manual labor.  The Board 
also points out that, as also recognized by SSA, the veteran 
has several other disorders, including his low back 
disability, which adversely affect employment as well, and 
which require strong pain medications.  Dr. Lee, while 
indicating that the veteran was totally disabled, neither 
provided a rationale for his opinion, nor addressed the 
impact of the left knee disorder, alone, on the veteran's 
employability.
 
Nor is there evidence that the left knee disorder has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability is unusual or exceptional.  

Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating for post-operative residuals of left knee 
synovitis is denied.






____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


